This is an action brought in equity for the purpose of canceling an agreement made *Page 138 
between employer and employee, discharging the employer from all liability under the Workmen's Compensation Law. If it is set aside the employee may pursue a claim against the employer for partial and permanent loss of the use of his arm.
The circuit court found that the consideration of $35, acknowledged in the release and all other payments of compensation made to the employee, represent weekly compensation for temporary incapacity; that the employee has received no compensation whatever for partial and permanent loss of the use of his arm, and these findings are amply supported by the evidence. The majority opinion decides that the obligation to compensate the employee for partial and permanent loss of the use of his arm is extinguished by the release, though the employee received no consideration therefor. It is a general rule that "A release of the employer from further liability is not binding where it is given for the payment of an amount already due under the act or under a prior agreement." 71 C.J., Workmen's Compensation, § 690. Such a settlement is "without adequate consideration, and void under the law." Maryland Casualty Co. v. Hodge, 5th Cir., 49 F.2d 127, 128; Farris v. United States Fidelity  Guaranty Co., Tex. Civ. App. 251 S.W. 612; Lopes v. B.B.  R. Knight, Inc., 50 R.I. 16, 144 A. 439; Acme Body Works v. Koepsel, 204 Wis. 493, 234 N.W. 756, 236 N.W. 378.
In the case of Birdsell Mfg. Co. v. Tripp, 80 Ind. App. 450, 141 N.E. 252, 253, the employee executed a final receipt designated as a release for final settlement. The court said:
"Appellant's representative figured the amount due him and informed appellee that it would be necessary for him to sign the receipt before he could get the compensation then due him. When the receipt was executed, appellant was owing appellee for four weeks' compensation, which it was obligated to pay, so that the consideration for the signing of the receipt was the payment of the amount then due and owing appellee. Appellee could, but did not, read the receipt and release before signing the same. This, however, is no *Page 139 
reason why the purported release for which appellant paid nothing should be permitted to stand in the way of the payment to appellee of the compensation to which he is entitled."
The majority opinion in this case is to the effect that the writing will support the release, though there was no consideration for it, on authority of SDC 47.0240. This is the old rule of the common law applicable to sealed instruments, transferred to written releases. But even under the common law rule that consideration is conclusively presumed in case of releases under seal, a court of equity will inquire into the consideration. 45 Am. Jur., Releases, § 52; 17 C.J.S., Contracts, § 72; Barnes v. Ward, 45 N.C. 93, 57 Am. Dec. 590. The law supplies no means, and affords no remedy, by which contracts made without consideration may be enforced (17 C.J.S., Contracts, § 70), and in my opinion that rule has not been abrogated by SDC 47.0240.
HAYES, J., concurs in the foregoing opinion.